

Exhibit 10.4


FIRST FEDERAL FISCAL 2020 CASH INCENTIVE PLAN
PARTICIPATION AGREEMENT


Participant Name:     ______________________        Agreement Date:
_______________


Participant Position:     


This participation agreement (“Agreement”) is between First Federal Savings and
Loan Association of Port Angeles (“First Federal”) and the above-named
Participant, pursuant to the First Federal Fiscal 2020 Cash Incentive Plan (the
“Plan”), which is incorporated herein by reference. This Agreement sets forth
the annual incentive targets, applicable weightings between corporate and team
performance, corporate performance goals, corporate performance weightings,
applicable team performance measures, goals and weightings, to determine the
Participant’s cash incentive award under the Plan for the 12-month period
beginning January 1, 2020 and ending December 31, 2020 (the “2020 Plan Year”):


1.
2020 Plan Year Annual Incentive Targets. For the 2020 Plan Year, the Annual
Incentive Target applicable to the Participant are as follows:

2020 Annual Incentive Target
Position
Below
Threshold
Threshold
(50%)
Target
(100%)
Stretch
(150%)
 
 
 
 
 



2.
2020 Plan Year Weighting of Corporate and Team Performance. For the 2020 Plan
Year, the weighting of corporate and team performance measures applicable to the
Participant are as follows:

Position
Corporate
Team
 
 
 



3.
Corporate Performance Goals: For the 2020 Plan Year, the corporate performance
goals are as follows:

2020 Performance Goals
 
Threshold
Target
Stretch
Return on Equity (%)
 
 
 
Total Assets
 
 
 
Net Interest Income
 
 
 
Coverage Ratio (%)
 
 
 
Operating Expenses/Avg. Assets (%)
 
 
 





1



--------------------------------------------------------------------------------




4.
Corporate Performance Weightings: For the 2020 Plan Year, the corporate
performance weightings applicable to the Participant are as follows:

2020 Corporate Performance Weightings
Position
Net Income
Loan Growth
Deposit Growth
NPAs /
Assets
Op. Exp. /
Assets
 
 
 
 
 
 



5.
Team Performance Measures: For the 2020 Plan Year, the following team
performance measures are applicable to the Participant, based on the balance
sheet categories produced in accordance with generally accepted accounting
principles (with loans net of deferred fees and costs and purchased loan
premiums and discounts):

[List as applicable for the position]




6.
Team Performance Goals: For the 2020 Plan Year, the team performance goals
applicable to the Participant are as follows:

2020 Team Performance Goals
Performance
Weighting
Position
Threshold
Target
Stretch
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



7.
Plan and Committee Decisions are Controlling. This Agreement and the cash awards
that may be payable hereunder are subject in all respects to the provisions of
the Plan, which are controlling. Capitalized terms herein not defined in this
Agreement shall have the meaning ascribed to them in the Plan. All decisions,
determinations and interpretations by the Committee respecting the Plan and this
Agreement shall be binding and conclusive upon the Participant, any beneficiary
or the legal representative thereof.



2



--------------------------------------------------------------------------------






8.
Participant’s Employment. Nothing in this Agreement shall limit the right of
First Federal or any of its affiliates to terminate the Participant’s service or
employment as a director, officer or employee, or otherwise impose upon First
Federal or any of its affiliates any obligation to employ or accept the services
or employment of the Participant.

9.
Participant Acceptance. The Participant shall signify acceptance of the terms
and conditions of this Agreement and acknowledge receipt of a copy of the Plan
by signing in the space provided below and returning the signed copy to First
Federal.

10.
Recoupment. Any and all payments issued and/or made hereunder shall be subject
to the “clawback” and recoupment provisions set forth in the Plan or required by
law.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
FIRST FEDERAL


By ________________________________


Its _Chief HR & Marketing Officer________




PARTICIPANT
___________________________________
(Signature)


___________________________________
(Print Name)







3

